Mr. Justice Scott
delivered the opinion of the court.
This is an action in mandamus by the defendant in error, Henry Howard, Jr., to compel the plaintiffs in error, The Board of County Commissioners of Weld County, and the County Treasurer of said county, ex-officio treasurer of the Irrigation District to pay certain matured interest coupons of bonds issued by the District. Howard appears to be the owner of but a portion of the bond issue.
*237A demurrer to the alternative writ by the defendants was overruled by the court. The defendants below elected to stand on their demurrer and the alternative writ was made permanent. The defendant brings error.
The plaintiffs in error make two contentions: First, that the owner of only a portion of thé outstanding bonds' may not properly bring the action. This contention was’ denied in the case of Henrylyn Irrigation District v. Thomas, 66 Colo. 300, 181 Pac. 980.
Second, that the wit does not show that a demand was first made upon the defendant’s officers. This contention was upheld by this court in Henrylyn Irrigation District v. Thomas, 66 Colo. 296, 181 Pac. 979, and for such reason, the judgment of the District Court is reversed, with permission to the plaintiff below to amend his pleadings.
Judgment reversed with instructions.
Bailey and Denison, JJ., concur.